DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
This Office action is responsive to an amendment filed March 31, 2021. Claims 1, 5-6, 9-10, 14-15, 17-18 & 20-22 are pending. Claims 2-4, 7-8, 11-13, 16 & 19 have been canceled. Claim 1 has been amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Mutter on April 6, 2021.
The application has been amended as follows: 
1.	(Currently Amended) An apparatus for collecting cells from a body lumen comprising:
a cell collection device comprising a first material and a second material different from and adjacent to the first material, wherein the first material is at a first end of the cell collection device having an outwardly exposed surface and a first diametric dimension and the second material is at a second end of the cell collection device having a second diametric dimension that is larger than the first diametric dimension such that the cell collection device tapers from the second end to the first end, wherein a roughness of the first material differs from a roughness of the second material, wherein the first material and the second material each comprise a non-absorbent material, wherein the roughness of the first material is configured to collect a first type of cells, and wherein the roughness of the second material is configured to collect a second type of cells different from the first type of cells, and wherein the first material is attached to the second material; 
a retrieval string attached directly to the first material and configured to withdraw the first material and the second material from the body lumen; and
a capsule configured to releasably retain the cell collection device.
2–4.	(Canceled) 
5.	(Previously Presented) The apparatus of claim 1, wherein the second material is at least circumferentially encapsulated by the first material.
6.	(Previously Presented) The apparatus of claim 5, wherein the second material is more compressible than the first material.
7–8.	(Canceled) 
9.	(Previously Presented) The apparatus of claim 1, wherein the second material is substantially wedge-shaped.
10.	(Previously Presented) The apparatus of claim 9, wherein the second material is more compressible than the first material.
11–13.	(Canceled) 
14.	(Previously Presented) The apparatus of claim 1, wherein the first material further comprises a coating.
15.	(Original) The apparatus of claim 14, wherein the coating comprises a lubricant, an analgesic, or a hydrophilic.
16.	(Canceled)
17.	(Previously Presented) The apparatus of claim 1, wherein the cell collection device is biodegradable.
18.	(Previously Presented) The apparatus of claim 1, wherein the first material and the second material are joined together by a mechanical, chemical, or adhesive process.
19.	(Canceled)
20.	(Previously Presented) The apparatus of claim 1, wherein the first material is configured to exert a different pressure against the inside of the body lumen than the second material.
21.	(Previously Presented) The apparatus of claim 1, wherein the cell collective device is shaped as a conical frustrum, a paraboloid, conically-shaped, or bell-shaped.
22.	(Previously Presented) The apparatus of claim 1, wherein the first material comprises a hollow cavity, wherein at least a portion of the second material is disposed within the hollow cavity. 
Allowable Subject Matter
Claims 1, 5-6, 9-10, 14-15, 17-18 & 20-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests an apparatus for collecting cells from a body lumen, wherein the apparatus is a capsule comprising, inter alia, a collection device having a first non-absorbent material at a first end of the collection device and having a first roughness and a first diameter for collecting a first type of cells and second non-absorbent material at a second end of the collection device and having a second roughness and a second, larger diameter for collecting a second type of cells; wherein the collection device tapers from the second to the first end; and cord attached to the first material to withdraw the first and second material from a body cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,713,369 to Tao et al. discloses a uterine endometrial tissue sample brush.
US 2013/0338533 to Olsen discloses an apparatus and method for obtaining transepithelial specimen.
US 2002/0068881 to Kobren et al. discloses a cervical cytology instrument.
US 2004/0215222 to Krivoruchko discloses an intravascular material removal device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791